Citation Nr: 0607036	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The service department has certified that the appellant had 
service with the United States Armed Forces in the Far East 
(hereinafter USAFFE) during World War II.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 administrative decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the appellant may not be 
recognized as a former prisoner of war (POW).  

The veteran had requested a Board hearing to be held in 
Washington, D.C., before a Veterans Law Judge, in March 2006.  
The appellant was notified of the scheduled hearing by 
letter, but, without explanation, did not appear for the 
hearing.

Based upon the type and dates of the service discussed below, 
it appears that the appellant does not meet the requirements 
to qualify as a veteran under the laws and regulations 
governing eligibility for VA benefits.  See 38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2005).  
Nevertheless, for the purpose of the present decision, we 
will refer to him as "the veteran."


FINDINGS OF FACT

Status as a former prisoner of war has not been officially 
verified by a United States service department, and the 
preponderance of the other evidence of record is against a 
conclusion that the late veteran's service included status as 
a POW.


CONCLUSION OF LAW

The veteran does not meet the legal criteria for recognition 
as a former POW for VA purposes.  38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. § 3.1(y) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for status as a POW, and the 
reasons that his claim had been denied, by means of the 
discussions in the April 2005 decision and the September 2005 
statement of the case (SOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying status as a POW.  

Furthermore, in this particular case, the RO has repeatedly 
explained the applicability of the VCAA, and has repeatedly 
undertaken to assist the veteran as required by the VCAA.  In 
this regard, the Board observes that the record on appeal 
reflects that in letters from VA dated in April, August, and 
December 2004, the appellant was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  In this case, the 
relevant and probative evidence needed to adjudicate this 
claim consists of evidence regarding the dates of the 
appellant's active service, as well as the status of that 
service.  That evidence is associated with the claims file.  
Therefore, the Board finds that as all relevant and probative 
evidence necessary for an equitable disposition of the appeal 
has been obtained, the notice and assistance requirements 
have been satisfied.  

II.  Factual Background

On an Affidavit for Philippine Army Personnel (Processing 
Affidavit), completed and executed by the veteran in January 
1946, he reported that he had status as a POW from May 10, 
1942, to November 1943, and in answer to questions as to his 
POW (or "PW") status, he indicated that he surrendered (was 
not captured) and was released (did not escape) and he added 
that he had not surrendered under Proclamation Number 1.  

The record also contains a November 2003 Certification from 
the General Headquarters of the Armed Forces of the 
Philippines.  That certification indicates that the veteran 
had USAFFE military status, was discharged January 2, 1946, 
and had status as a POW from May 10, 1942, to November 12, 
1942. 

The veteran filed his original VA compensation claim in April 
2004, at which time he reported that he had been a POW of the 
Japanese government during World War II, from November 10, 
1942, to November 12, 1943.  

A statement of the United States Army Reserve Components 
Personnel and Administration Center, dated in September 1985, 
is of record, verifying that the appellant served with the 
Headquarters and Headquarters Service Company, 102nd 
Regiment, 101st Division, of the Philippine Army, USAFFE.  As 
verified by the service department, the veteran had "pre-war 
service" from November 24, 1941, to December 7, 1941; was on 
"beleaguered" status from December 8, 1941, to May 5, 1942; 
had "missing" status from May 6, 1942, to May 9, 1942; and 
"no casualty" status from May 10, 1942, to June 23, 1945.  
His status under the Missing Persons Act (MPA) was terminated 
in June 1945, and thereafter he had regular duty with the 
Philippine Army from June 24, 1945, to December 31, 1945.  
The report further indicates that he was in non-pay status 
from May 10, 1942, to November 13, 1943 (identified as 
"alleged POW status, not supported"), and from November 14, 
1943, to June 23, 1945 (identified as "civilian pursuits, 
not engaged in military activities").  The service 
department indicated that the veteran had not been a POW, and 
had no recognized guerrilla service.

The record also contains a Memorandum for File, dated in 
March 2005 and signed by a veteran's service representative, 
which shows that D.S.G. served as a private with USAFFE and 
recognized guerrillas and that this man was incarcerated as a 
POW from May 11, 1942, to January 11, 1943, at a 
concentration camp in Malaybalay, Bukidnon.  The record 
contains an Affadavit dated in February 2005 from D.S.G. 
attesting that he and the veteran were prisoners of war in 
May 1942 at Camp Bonifacio, Malaybalay, Bukidnon.  

On a POW questionnaire form completed by the veteran in 
February 2005, the veteran reported that he was captive as a 
POW from May 1942 to November 13, 1943, at the Bukidnon 
prison camp, Camp Bonifacio, in Malaybalay, Bukidnon.  He 
also gave the names of three men, including, D.S.G., who were 
captured/interned with him.  As for the other two men, the 
veteran indicated that one was deceased and the other's 
present address was unknown.  However, a search for these 
names on VA POW microfiche revealed that neither named 
individual was listed as a POW.

In an Administrative Decision issued in 2005, the RO 
determined that the veteran's period of creditable service 
was from November 24, 1941, to May 9, 1942, and from June 24, 
1945, to December 31, 1945, without certification of POW 
status or recognized guerrilla service.

In July 2005, a certification was offered by J.J.H., 
certifying that he knew the veteran and that they had been 
co-prisoners from May 10, 1942, to November 12, 1943.

The record also includes an undated notification of award 
from the Philippine War Claims Commission, purportedly 
indicating that an award for inhumane treatment and/or 
compulsory labor was granted under the War Claims Act of 
1948.  However, that evidence contains no reference to the 
veteran or to whom the award was made.



III.  Pertinent Law and Regulations and Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow the service department"s 
findings that the veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996) (1996); see VAOPGCPREC 14-94.

Under longstanding law, if a veteran is a former prisoner of 
war who was interned or detained for not less than 30 days, 
certain diseases would be service connected if manifest to a 
degree of 10 percent or more at any time after discharge from 
active military service, even though there is no record of 
such disease during service. Those diseases are: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; and 
peptic ulcer disease.  38 U.S.C.A. §§ 1112(b) (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2005).  The term "beriberi 
heart disease" includes ischemic heart disease in a former 
prisoner of war who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (Note).

The Board notes that Public Law No. 108-183, § 201, enacted 
on December 16, 2003, amended 38 U.S.C.A. §§ 1112(b) to 
remove the minimum-30-day POW requirement for certain 
disabilities.  In addition, the Secretary of Veterans Affairs 
has issued an interim final rule amending 38 C.F.R. § 
3.309(c) to add arteriosclerotic heart disease or 
hypertensive vascular disease and stroke to the presumptive 
disability list for former POWs.  See 69 Fed. Reg. 60,083-
60,090 (Oct. 7, 2004).  The amended regulation also 
eliminated the requirement that a POW must have experienced 
localized edema in captivity as a foundation for a claim for 
beriberi or ischemic heart disease.

Analyzing the veteran's claim in light of the evidence and 
legal criteria set forth above, the Board notes that the 
service department has specifically determined that the 
veteran had no POW status and had no recognized guerrilla 
service.  With regard to Philippine service, service 
department certifications document various forms of service.  
See 38 C.F.R. §§ 3.40, 3.41 (2005).  Generally, a service 
department determination as to an individual's service shall 
be binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  Regulations also provide that VA shall 
accept the findings of the appropriate service department 
that a person was a prisoner-of-war during a period of war 
unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not 
required to follow the service department's findings that the 
veteran was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 
14-94.  VA may utilize other evidence to establish the 
conclusion of a Philippine veteran's period of service under 
38 C.F.R. § 3.9(b) (2005).

The Board finds that the positive evidence that has been 
submitted on behalf of the appellant's claim includes the 
veteran's statements and those made by D.S.G. and J.J.H.  
However, the Board is not constrained from finding that the 
negative certification from the service department is more 
probative than this positive evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of 
the [Board] as the factfinder to determine credibility of the 
testimony and other lay evidence.")  

The record established that D.S.G. was in fact held as POW, 
and the Board does not dispute this fact; the record contains 
no verification of J.J.H.'s reported POW status.  Both 
indicated that both they and the veteran were interned as 
POW's.  The fact that the service department found that 
D.S.G. was a POW does not compel a conclusion that the 
veteran was also held as a POW, and the Board emphasizes that 
a determination by the service department in the instant case 
indicates that the veteran was not a POW.  The Board points 
out that the veteran and D.S.G. belonged to different 
organizations during military service.  In addition, the 
appellant has failed to articulate a sufficient basis for the 
Board to explain why the service department findings with 
regard to the POW status of D.S.G. should be viewed as 
correct, but its finding with respect to the veteran's 
alleged POW should be viewed as not correct.  

The Board also finds that the undated notification of award 
from the War Claims Commission, purportedly indicating that 
an award for inhumane treatment and/or compulsory labor was 
granted to the veteran under the War Claims Act of 1948, is 
not probative evidence supporting the veteran's claim.  That 
evidence contains no reference to the veteran or to whom the 
award was made, and there was no copy of a check or other 
specific document submitted reflecting an award to the 
veteran.  

Various forms, documents and statements provided by the 
veteran, on which he reported that he had POW status, were 
all provided for the record more than 50 years after the 
veteran's service.  The Board finds the probative value of 
this evidence submitted by the veteran from 2004 forward, 
over fifty years after the alleged captivity and made in 
contemplation of the potential receipt of benefits, to be of 
little probative value.  The exception to this finding is the 
Philippine Processing Affidavit, which, although received in 
2004, was actually dated in January 1946.  On that form, POW 
status from May 10, 1942, to November1943 is reported.  
However, again this determination is not binding upon the 
Board or VA.  As such, the probative value of this positive 
evidence is simply overcome by the negative service 
department determination.  

In summary, as the probative weight of the negative evidence 
exceeds that of the positive, the appellant's claim that he 
be recognized as a former prisoner of war for VA purposes 
must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to recognition of the veteran as a former 
prisoner of war for Department of Veterans Affairs purposes 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


